The question raised by the defendant's exception to the court's refusal to vacate the decree is not, as he appears to think, the same as it would be if the agreement were not in writing. In such a case relief is refused unless that would operate as a fraud on the plaintiff. Muir v. Bartlett, ante, 313. But when the agreement is in writing, relief is granted as a matter of course, if the court finds that compelling the defendant to convey would be equitable. Norris v. Clark, 72 N.H. 442; Pierce v. Morse,65 N.H. 196; Ewins v. Gordon, 49 N.H. 444; 36 Cyc. 552.
In this case there is such a finding, and if the evidence excluded would have shown that the plaintiff had lost but little by the defendant's refusal to convey, that fact in and of itself has no tendency to prove that it is inequitable to compel him to do as he agreed.
Exceptions overruled.
All concurred. *Page 515